DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn
The indicated allowability of claims 34-35 is withdrawn in view of the newly discovered reference(s) to Liou et al. (U.S. Pat. App. Pub. No. 2002/0110984).  Rejections based on the newly cited reference(s) follow.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1, 3-4, 32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (U.S. Pat. App. Pub. No. 2002/0110984).
Liou discloses, as seen in Figures 6-11, a nonvolatile memory device with

    PNG
    media_image1.png
    227
    310
    media_image1.png
    Greyscale

(1) a floating gate layer (46) formed within a floating gate trench (61) in a substrate (34/40); 
a tunnel dielectric layer (44) formed on sidewalls and a bottom of the floating gate trench (61) and contacting a channel region (NO LABEL) at the bottom of the floating gate trench (61); 
a control gate dielectric layer (48) formed over a top surface of the floating gate layer (46); and  
a control gate layer (50) formed over a top surface of the control gate dielectric layer (48); and 
a sidewall spacer (52) comprising a dielectric material, contacting an entirety of each sidewall of the control gate dielectric layer (48), and contacting at least a lower portion of each sidewall the control gate layer (50) (see Figures 6-11); 
(3) wherein the top surface of the floating gate layer (46) is coplanar with a top surface of the substrate (34/40) (see Figures 6-11);
(4) further comprising source (36) and drain (38) regions in the substrate (34/40) and laterally spaced from, and not in direct contact with, the floating gate layer (46) and the control gate layer (50) (see Figures 6-11);
(32) wherein source region (36) and drain regions (38) comprise top surfaces that are coplanar with the top surface of the substrate (34/40) (see Figures 6-11);
(34) wherein: the sidewall spacer (52) contacts an entirety of a first surface segment of the substrate (34/40) that continuously extends from a periphery of a top surface of the source region (36) to a periphery of a first outer sidewall of the tunnel dielectric layer (44); and the sidewall spacer (52) contacts an entirety of a second surface segment of the substrate (34/40) that continuously extends from a periphery of a top surface of the drain region (38) to a periphery of a second outer sidewall of the tunnel dielectric layer (44) (see Figures 6-11); 
(35) wherein: the substrate (34/40) comprises a semiconductor material; an entirety of the first surface segment of the substrate (34/40) comprises a surface segment of the semiconductor material; and an entirety of the second surface segment of the substrate (34/40) comprises another surface segment of the semiconductor material (see Figures 6-11); 
(36) wherein: the tunnel dielectric layer (44) is located entirely below a horizontal plane including a top surface of the substrate (34/40); an entirety of a bottom surface of the control gate dielectric layer (48) is located within the horizontal plane including the top surface of the substrate (34/40); and the control gate dielectric layer (48) has a uniform thickness throughout (see Figures 6-11).
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 5-8, 21-24, 26-27, 29-30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over by Liou et al. (U.S. Pat. App. Pub. No. 2002/0110984) in view of Hsieh (U.S. Pat. App. Pub. No. 2012/0080748) and further in view of Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914).
Liou discloses, as seen in Figures 6-11, a nonvolatile memory device having
(6) a plurality of devices (42), wherein at least one of the plurality of devices (42) comprises a floating gate layer (46) formed in a floating gate trench (61) formed within in the substrate (32/34/40) and located within a tunnel dielectric layer (44) contacting a channel region (NO LABEL) at a bottom surface of the floating gate trench (61);
a control gate dielectric layer (48) located on the floating gate layer (46);
a control gate layer (50) located on the control gate dielectric layer (48); 
a source region (36) and a drain region (38) located within an upper portion of the substrate (34) and laterally spaced from, and not directly contacting, the tunnel dielectric layer (44) or the control gate dielectric layer (48); and  
a sidewall spacer (52) comprising a dielectric material, contacting an entirety of each sidewall of the control gate dielectric layer (48), and contacting at least a lower portion of each sidewall the control gate layer (50) (see Figures 6-11); 
(7) wherein the plurality of devices (42) comprise: a first transistor structure (42) comprising a first floating gate layer (46-LEFT) formed within a first floating gate trench (61-LEFT) in a substrate (34), the first floating gate layer (46-LEFT) having a first height (NO LAEBL); and a second transistor structure (42) comprising a second floating gate layer (46-RIGHT) formed within a second floating gate trench (61-RIGHT) in the substrate (34), the second floating gate layer (46-RIGHT) having a second height, wherein the second height is different from the first height (see Figures 6-11); 
(8) further comprising a first patterned gate oxide layer (48) on a top surface of the first floating gate layer (46-RIGHT) and a second patterned gate oxide layer (48) on a top surface of the second floating gate layer (46-RIGHT), wherein the second gate oxide layer (48) is thicker than the first gate oxide layer (48) (see Figures 6-11);
(21) a first device (42), comprising: 
a first floating gate (46-LEFT) formed a first floating gate trench (61) in a substrate (34) and having a first floating gate height (NO LABEL) and located within a first tunnel dielectric layer (44) containing a first channel region (NO LABEL) at a bottom of the first floating gate trench (61); 
	a first control gate dielectric layer (48) located on the first floating gate (46-LEFT) 
a first control gate (50-LEFT) formed on the first floating gate (46-LEFT);  
a first source region (36) and a first drain region (38) located within an upper portion of the substrate (34) and laterally spaced from, and not directly contacting, the first tunnel dielectric layer (44) or the first control gate dielectric layer (48); and 
a sidewall spacer (52) comprising a dielectric material, contacting an entirety of each sidewall of the control gate dielectric layer (48), and contacting at least a lower portion of each sidewall the control gate layer (50); and 
a second device (42), comprising:
a second floating gate (46-RIGHT) formed in the substrate (34) and having a second floating gate height (NO LABEL) that is greater than the first floating gate height (NO LABEL); and
a second control gate (50-RIGHT) formed on the second floating gate (46-RIGHT) (see Figures 6-11); 
(22) wherein the first control gate (50-LEFT) has a first control gate height (NO LABEL) and the second control gate (50-RIGHT) has a second control gate height (NO LABEL) that is substantially the same as the first control gate height (NO LABEL) (see Figures 6-11); 
(23) wherein the second device (42) comprises a memory device (see [0017]. Figures 6-11);
(24) further comprising: a second tunnel dielectric layer (44) formed in a second floating gate trench (61) in the substrate (34), the second floating gate (46) being formed on the second tunnel dielectric layer (44) (see Figures 6-11);
(26) wherein an upper surface of the first floating gate (46) is substantially coplanar with a surface of the substrate (34), and an upper surface of the second floating gate (46) is substantially coplanar with the surface of the substrate (34) (see Figures 6-11);
(27) further comprising: a first control gate dielectric layer (48) formed on the upper surface of the first floating gate (46), the first control gate (50) being formed on the first control gate dielectric layer (48); and a second control gate dielectric layer (48) formed on the upper surface of the second floating gate (46), the second control gate (50) being formed on the second control gate dielectric layer (48) (see Figures 6-11);
(29) wherein a top surface of the floating gate layer (46) is coplanar with a top surface of the substrate (34), and wherein the tunnel dielectric layer (44) comprises a top surface located within a horizontal plane including the top surface of the floating gate layer (46) (see Figures 6-11);
(30) wherein the least one of devices comprises source (36) and drain regions (38) located in the substrate (34) and laterally spaced from, and not in direct contact with, the floating gate layer (46) and the control gate layer (50) (see Figures 6-11);
(37) further comprising: a second control gate dielectric layer located between the second floating gate and the second control gate; and a second sidewall spacer comprising the dielectric material, contacting an entirety of each sidewall of the second control gate dielectric layer, and contacting at least a lower portion of each sidewall the second control gate.
Liou teaches the above outlined features except for a first and second plurality of MOSFET devices; comprising a dynamic random access memory (DRAM) of a static random access memory (SRAM); wherein the first transistor structure comprises a higher switching speed than the second transistor structure; wherein the second transistor structure comprises a higher charge storage capacity than the first transistor structure; wherein first MOSFET device comprises a logic device and the second MOSFET device comprises a memory device.  However, Hsieh discloses, as seen in Figure 2, a trench MOSFET having (6); (7)… wherein the plurality of MOSFET devices (220) (see [0027]. Figure 2); (21) a first metal oxide semiconductor field effect transistor (MOSFET) device (220); a second metal oxide semiconductor field effect transistor (MOSFET) device (220) (see [0027]. Figure 2); (23) wherein first MOSFET device (220)….and the second MOSFET device (220) (see [0027]. Figure 2).
Liou and Hsieh teaches all claimed limitations except for selecting specifically device like memory logic.  Furthermore, Chen discloses, as seen Figures 2N-3N, a semiconductor memory device with (5) further comprising: an interconnect-level dielectric layer (86) covering the substrate (10); and contact vias (96) in the interconnect-level dielectric layer (86) electrically coupled to the source region (58), the drain region (80) and the control gate layer (68a/70a) (see Figures 2U-2V); (23) wherein first device comprises a logic device (see [0043], [0044]. Figures 2N-3N).

Liou, Hsieh and Chen are analogous art because both are directed to a semiconductor devices including a floating gate and control gate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Chen into Liou and Hsieh because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Liou, Hsieh and Chen since it has been held to be within the general skill of a worker in the art to select a specific semiconductor device such MOSFET as taught by Hsieh on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 21-24, 26-27, 29-30, 32 and 34-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 27, 2022